KRUEGER, Judge.
The conviction is for aggravated assault. The penalty assessed is a fine of $200 and confinement in the county jail for a period of one. year.
The complaint and information, as well as all other matters of procedure, appear to be regular. The record is before this court without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.